Citation Nr: 1605653	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  15-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for neurodermatitis.

2.  Entitlement to service connection for right carpal tunnel syndrome.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a gastrointestinal disorder.

6.  Entitlement to service connection for hepatitis B.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision wherein the RO granted service connection for neurodermatitis, assigning an initial 10 percent disability rating effective February 10, 2012; denied service connection for right carpal tunnel syndrome, tinnitus, bilateral hearing loss, a stomach condition, and hepatitis B; and denied a TDIU.  The Veteran filed a notice of disagreement (NOD) in September 2013, and the RO issued a statement of the case (SOC) in February 2015.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2015.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014). and 38 C.F.R. § 20.900(c) (2015).  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on these claims is warranted.

With regard to the claim for higher rating for neurodermatitis, the Veteran was last afforded a VA examination in August 2013.  In a July 2015 statement, the Veteran's representative  requested a contemporaneous VA examination for evaluation of the disability, indicating that the disability has worsened since the last examination.  On this record, the Board finds that further VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected neurodermatitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also VAOPGCPREC 11-95 (1995) and Green v. Derwinski, 1 Vet.App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous examination). 

With regard to the service connection claims, first addressing right carpal tunnel syndrome, , the Board notes that service treatment records are negative for a right arm disorder but do show that the Veteran experienced a right hand laceration in October 1963.  Significantly, the Veteran's July 1963 separation examination shows normal upper extremities.  Post-service, the Veteran was diagnosed with right carpal tunnel syndrome as early as 1993.  In support of the Veteran's claim, he submitted a January 2013 statement from Dr. N.A.O.V.  Dr. N.A.O.V. noted the Veteran's in-service history of working as a supply clerk whereby he typed daily and post-service diagnosis of right carpal tunnel syndrome.  Dr. N.A.O.V. wrote that it was "at least as likely as not that his carpal tunnel is service connected due to the duties he used to realize while at service."  

The Veteran was afforded a VA examination with regard to his right carpal tunnel syndrome in August 2013 and was then diagnosed with right carpal tunnel syndrome with an onset of "20 years ago."  During this examination, the Veteran reported that he began experiencing pain in the right wrist and hand while working as a supply clerk during his military service but that the pain became worse around 1982 while working in customer service for an airline.  The August 2013 VA examiner reviewed the claims file and opined that the Veteran's right carpal tunnel syndrome was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for this opinion was that there were no complaints regarding the right hand in the Veteran's service treatment records and the symptoms began more than 20 years after the Veteran's separation from service.  As such, the examiner found that there was no clear nexus of causality for the right carpal tunnel syndrome.  

The Board finds that the August 2013 was based on incorrect facts.  First, while the August 2013 VA examiner indicated that there were no complaints regarding the right hand in the service treatment records, as above, the Veteran did experience a laceration to the right hand in October 1963.  Also, while the Veteran reported during the August 2013 examination that the right hand symptoms began in service but got worse in 1982, the August 2013 VA examiner wrote that the symptoms began more than 20 years after separation from service.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, further  medical opinion on this claim  is required.  

Also with regard to the right carpal tunnel syndrome claim, in July 2012, the Veteran submitted a signed VA Form 21-2142 authorizing VA to obtain records from Dr. M.S. at Kendall Medical Center from December 1989 to May 2004 pertinent to the Veteran's right carpal tunnel syndrome.  Such records were requested in June 2013, however, no response was ever received.  Given the need to obtain further medical opinion on this claim, , an additional attempt should be made to obtain these records.  

With regard to the tinnitus issue, service treatment records are negative for tinnitus.  Significantly, the Veteran's July 1963 separation examination shows normal "ears - general" and in a July 1963 report of medical history, the Veteran denied "ear, nose, or throat trouble" and "running ears."  Post-service, the Veteran was diagnosed with tinnitus as early as August 2005.  Significantly, VA treatment records show that the Veteran denied tinnitus in January 2005 but reported that he was experiencing tinnitus in August 2005.  Also, an April 2012 private audiological evaluation noted a diagnosis of bilateral hearing loss, complaints of tinnitus, as well as a history of familial hearing loss and unprotected noise exposure.  In support of the Veteran's claim, he submitted a January 2013 statement from Dr. N.A.O.V.  Dr. N.A.O.V. noted the Veteran's in-service history of noise exposure and post-service diagnosis of tinnitus.  Dr. N.A.O.V. wrote that it was "reasonable to assume that [the Veteran] is presenting tinnitus.. that's service connected secondary to noise exposure."  The Veteran was afforded a VA audiological examination in June 2013.  This examination also shows a diagnosis of tinnitus and the examiner opined that the Veteran's tinnitus was at least as likely as not a symptoms associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  While the June 2013 VA audiologist diagnosed tinnitus and opined that the Veteran's tinnitus was related to his hearing loss, no medical opinion was given for the purpose of determining whether his current tinnitus can be directly related to his military service.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr, 21 Vet. App. at 303.  Thus, further  medical opinion on this claim is required.  

With regard to the hearing loss claim  service treatment records are negative for hearing loss.  As above, the Veteran's July 1963 separation examination shows normal "ears - general" and in a July 1963 report of medical history, the Veteran denied "ear, nose, or throat trouble" and "running ears."  Post-service, the Veteran was diagnosed with bilateral hearing loss as early as April 2012 during a private audiological evaluation with Dr. L.Y.H.  As above, this audiological evaluation noted a history of familial hearing loss and unprotected noise exposure.  Significantly, in VA treatment records dated January 2005, August 2005, and January 2006, the Veteran specifically denied hearing loss.  In support of the Veteran's claim, he submitted a January 2013 statement from Dr. N.A.O.V.  Dr. N.A.O.V. noted the Veteran's in-service history of noise exposure and post-service diagnosis of hearing loss and opined that it was "reasonable to assume that [the Veteran] is presenting ... hearing loss that's service connected secondary to noise exposure."  

The Veteran was afforded a VA audiology examination in June 2013.  The examination report reflects f bilateral hearing loss pursuant to 38 C.F.R. § 3.385,  but the examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The rationale for this opinion was that the Veteran had normal hearing during his July 1963 separation examination.  

Unfortunately, the Board finds that the June 2013 VA opinion is inadequate.  Initially, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Here, the June 2013 VA examiner did not discuss the Veteran's lay assertions of exposure to acoustic trauma in service.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Additionally, it is unclear whether the June 2013 VA examiner considered the fact that the Veteran's July 1963 separation examination was conducted using American Standards Association (ASA) units as opposed to International Standard Organization (ISO) units.  In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  In the instant case, the Veteran's puretone threshold readings as listed in ASA units on his July 1963 separation examination report are as follows:

Pure tone Thresholds

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10

10
Left Ear
10
10
10

10

After converting the readings to ISO units, the Veteran's puretone threshold readings on his July 1963 separation examination report are as follows:

Pure tone Thresholds

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
20
20

15
Left Ear
25
20
20

15

Also, the June 2013 VA examiner did not  appear to consider the Veteran's history of noise exposure either during military service and/or post-service.  Notably, the Veteran had a long career with the airline industry after his discharge from military service which may have involved noise exposure. Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr, 21 Vet. App. at 303.  Thus, further  medical opinion on this claim  is required.  

With regard to the gastrointestinal claim issue, service treatment records show that the Veteran was hospitalized in February 1962 due to complaints of intermittent right quadrant pain associated with intermittent fever.  The Veteran underwent exploratory surgery but no disease was found.  Furthermore, the Veteran's July 1963 separation examination shows a normal gastrointestinal-urinary system.  Post-service, the Veteran was diagnosed with gastroesophageal reflux disease (GERD) as early as February 2009.  In support of the Veteran's claim, he submitted a January 2013 statement from Dr. N.A.O.V.  Dr. N.A.O.V. noted the Veteran's in-service history of hospitalization due to abdominal pain and post-service history of colitis and opined that it was "at least as likely as not" that the Veteran's gastrointestinal problems were "service connected due to time of presentation."  The Veteran was afforded a VA examination in June 2013 and was diagnosed with GERD (noting an onset of February 2009).  Upon review of the claims file, the examiner opined that the Veteran's GERD was less likely than not incurred in or caused by the Veteran's military service.  The rationale for this opinion was that, while there was evidence that the Veteran was evaluated due to abdominal pain during his military service in February 1962, there was no important finding during that admission and there was a gap between this admission and the Veteran's GERD diagnosis in 2009.  

While the June 2013 VA examiner opined that the Veteran's current GERD cannot be related to his military service, the Board notes that this opinion does not address Dr. N.A.O.V.'s January 2013 statement that the Veteran "has been diagnosed with colitis several times."  Also, since the June 2013 VA examination, the Veteran has been diagnosed with additional gastrointestinal disabilities.  Specifically, a December 2015 VA treatment record notes diagnoses of diverticulosis as well as mild colitis.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr, 21 Vet. App. at 303.  Thus, additional medical opinion is required.  

With regard to the hepatitis B claim,  service treatment records are negative for hepatitis.  Significantly, the Veteran's July 1963 separation examination is negative for such disease.  Post-service, VA treatment records show that the Veteran was found to be a hepatitis B carrier as early as May 2005.  In support of the Veteran's claim, he submitted a January 2013 statement from Dr. N.A.O.V. where it was noted that the Veteran was found to be reactive to the hepatitis B antigen.  It was also noted that, during active service, the Veteran donated blood in an emergency setting and that the Veteran had no other contact which may have put him at risk of acquiring the disease.  Dr. N.A.O.V. wrote that it was "at least as likely as not that due to exposure to infected blood [the Veteran] could be presenting Hepatitis B that's service connected."  The Veteran has not yet been afforded a VA examination with regard to his claimed hepatitis B.  The medical evidence regarding the Veteran being a "hepatitis B carrier" and "reactive to the hepatitis B antigen" along with the January 2013 statement from Dr. N.A.O.V. are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, the Veteran should be afforded a VA examination s to determine the nature and etiology of the Veteran's current hepatitis B.

With regard to the TDIU claim, the Board notes that because the Veteran's claim for a TDIU is dependent upon the award of service connection for disabilities, such claim is inextricably intertwined with the claims for service connection being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As action on the TDIU claim, at this juncture, would be premature, the claim for a TDIU must be remanded, as well. 

The Veteran is hereby notified that failure to report to any scheduled examination(s,) without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member 

Also, pertinent to all claims, prior to  undertaking the above-requested development, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA), all outstanding, pertinent treatment records.

As for VA records, a review of the claims file reveals VA treatment records dated through December 2015, but that there are no VA treatment records after that date.    As such, on remand, the AOJ should obtain any outstanding VA treatment records dated since December 2015.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) records- to include records regarding right carpal tunnel syndrome from Dr. M.S. at Kendall Medical Center from December 1989 to May 2004.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all pertinent evidence, to particularly include all evidence associated with the claims file since the last adjudication in the February 2015). 

As a final point, the Board notes that the claims file includes documents written in Spanish with no accompanying certified English translation, specifically, records related to the Veteran's 2005 application for Social Security disability benefits received by VA in July 2013.  While on remand, the RO should take the opportunity to review the Veteran's claims file and translate these and any other pertinent document(s) from Spanish into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran records dated since December 2015, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records, to include records regarding right carpal tunnel syndrome from D. M.S. at Kendall Medical Center from December 1989 to May 2004.
	
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Review the claims file, and translate from Spanish into English the documents pertaining to the Veteran's 2005 application for Social Security disability benefits received by VA in July 2013 (currently located in Virtual VA and titled "07/10/2013 Medical Treatment Records - Furnished by SSA) and any other relevant Spanish document of record.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by appropriate an medical professional, for evaluation of his service-connected neurodermatitis.   

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render findings responsive to the applicable criteria for rating skin disability as dermatitis or eczema, specifically identifying the percentage of the entire body, and the percentage of the exposed areas affected.  The physician should also clearly indicate whether the service connected skin disability requires the use of systemic (as opposed to topical) therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the service-connected skin disability causes limitation of function, the examiner should describe such limitation, as appropriate.

Furthermore, based on review of all pertinent evidence and lay assertions, the examiner should also indicate whether, at any point since the February 10, 2012, effective date of the award of service connection, the Veteran's service-connected skin disability has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached..

6.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by appropriate physicians, to obtain opinions addressing the etiology of each disability for which service connection is sought.   

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each designated physician,  and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each examiner must provide all examination findings/test results, along with complete, clearly-stated rationale for the conclusions reached..

Right carpal tunnel syndrome.  The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right carpal tunnel syndrome had its onset in or is otherwise medically-related to service, to include symptoms allegedly experienced during service.

In addressing the above, the examiner must consider and discuss all pertinent in-service and post-service medical and lay evidence, to particularly include: the October 1963 service treatment record showing laceration of the right hand; the January 2013 statement from Dr. N.A.O.V relating the Veteran's right carpal tunnel syndrome to his in-service typing as a supply clerk; and the Veteran's allegations of continuity of symptomatology of right arm pain since service.  

Tinnitus.  The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that (a) the Veteran's tinnitus had its onset in or is otherwise medically-related to service, to include or symptoms allegedly experienced during service. 

In addressing the above, the examiner must consider and discuss all pertinent in-service and post-service medical and lay evidence, to particularly include:  the audiometric findings as noted on the Veteran's July 1963 separation examination as converted from ASA units to ISO units; the Veteran's post-service history of working in the airline industry; the January 2005 VA treatment record wherein the Veteran denied tinnitus; the April 2012 private treatment report noting a diagnosis of tinnitus, a history of familial hearing loss, and unprotected noise exposure; the January 2013 statement from Dr. N.A.O.V relating the Veteran's tinnitus to his in-service noise exposure; as well as the Veteran's allegations of continuity of tinnitus symptomatology since service.

Hearing loss.  The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in or is otherwise medically-related to service, to include a symptoms allegedly experienced therein.

In addressing the above, the examiner must  consider and discuss all pertinent in-service and post-service medical and lay evidence, to particularly include: the audiometric findings as noted in the report of the Veteran's July 1963 separation examination as converted from ASA units to ISO units; the Veteran's post-service history of working in the airline industry; the January 2005 VA treatment record wherein the Veteran denied tinnitus; the April 2012 private treatment report noting a diagnosis of hearing loss, a history of familial hearing loss, and unprotected noise exposure; the January 2013 statement from Dr. N.A.O.V relating the Veteran's hearing loss to his in-service noise exposure; as well as the Veteran's allegations of continuity of hearing loss symptomatology since service.

Gastrointestinal disorder.  The examiner should clearly identify all gastrointestinal disabilities-to include GERD, colitis, and diverticulitis-present currently or present at any point pertinent to the February 2012 claim for service connection (even if currently asymptomatic or resolved). 
	
Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service, to include symptoms allegedly experienced therein.

In addressing the above, the examiner must consider and discuss all pertinent in-service and post-service medical and lay evidence, to particularly include: the February 1962 in-service hospitalization for abdominal pain; the January 2013 statement from Dr. N.A.O.V relating the Veteran's colitis to his military service; and the Veteran's allegations of continuity of symptomatology of gastrointestinal problems since service.  

Hepatitis B.  The examiner should clearly identify any current hepatitis or other infectious disease or residuals-present currently or present at any point pertinent to the February 2012 claim for service connection (even if currently asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service, to include symptoms allegedly experienced therein.

In addressing the above, the examiner must  consider and discuss all pertinent in-service and post-service medical and lay evidence, to particularly include: the Veteran's July 1963 separation examination which is negative for hepatitis B; the May 2005 VA treatment record showing that the Veteran was found to be a hepatitis B carrier; the January 2013 statement from Dr. N.A.O.V. noting that the Veteran was found to be reactive to the hepatitis B antigen, the Veteran's history of donating blood in an emergency setting and no other risk factors for acquiring hepatitis of acquiring the disease, and an opinion relating the Veteran's hepatitis B to his military service.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication)and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



